DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2021 and 10/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoche (10/872/286).
As to claim 1: Khoche teaches a wireless tag, comprising:
a main body comprising an embedded wireless transducing circuit coupled to a parallel arrangement of resistive loops embedded in respective tabs extending from the main body of the wireless tag (as seen in figure 5B, 4), wherein the wireless transducing circuit comprises a globally unique identifier (column 9, lines 9-51), a battery (116), a processor (90), a memory comprising processor-readable instructions (96), and a wireless communication interface (84);
a first tab of the respective tabs connected to the main body, the first tab comprising a first portion of the resistive loops, wherein an incision in the first tab causes an open circuit in the first portion of the resistive loops (figure 8A, showing dotted line delineating 172 and 174; column 19, lines 12-41);
a wake circuit configured to turn-on in response to an open circuit occurring in the first portion of the resistive loops, wherein the wireless transducing circuit is configured to tum on responsive to the wake circuit receiving a voltage level above a first threshold voltage (column 19, lines 12-41).
As to claim 2: Khoche teaches an adhesive layer (112, 114) and an overlying release liner on the backside of the main body of the wireless tag (column 12, lines 36-40).
As to claim 3: Khoche teaches that the embedded wireless transducing circuit is configured to tum off in response to determining that the wireless tag has satisfied a first criteria (final paragraph in column 18, continuing in column 19)
As to claim 4: Khoche teaches that the embedded wireless transducing circuit is configured to turn-off responsive to determining that the location of the wireless tag corresponds to a predetermined location (column 19, lines 12-41).
As to claims 5 and 6: Khoche teaches a second tab of the respective tabs connected to the main body, the second tab comprising a second portion of the resistive loops, wherein an incision in the second tab causes an open circuit in the second portion of the resistive loops (column 16, lines 28-59),
wherein the wake circuit is configured to reactivate and turn on in response to an open circuit occurring in the second portion of the resistive loops, the wireless transducing circuit configured to reactivate and turn on responsive to the wake circuit receiving a voltage level above a second threshold voltage (claim 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876